TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00165-CV


                                         S. G., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


             FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
 NO. 20-FL-444, THE HONORABLE THOMAS NATHANIEL STUCKEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               S.G. appeals from the trial court’s order terminating her parental rights to her

child.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court determined that

termination of S.G.’s parental rights was in her child’s best interest and that S.G. constructively

abandoned her child and failed to comply with the requirements of a court order establishing the

actions necessary for her child to be returned to her care. See id. § 161.001(b)(1)(N), (O), (2).

We will affirm the trial court’s termination decree.

               S.G.’s court-appointed counsel has filed a brief concluding that the appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between the


       1
         The trial court also terminated Father’s parental rights, but he is not a party to
this appeal.
defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)).      The brief meets the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there are no arguable

grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective &

Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying

Anders procedure in parental-termination case). S.G.’s counsel has certified to this Court that

she has provided S.G. with a copy of the Anders brief and informed her of her right to receive

a copy of the entire appellate record and file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, waiving its right to file an appellee’s

brief unless requested by this Court or as needed to respond to any pro se brief filed by S.G.

To date, S.G. has neither filed a request with this Court to access the appellate record nor filed

a pro se brief.

                  We have conducted a full examination of all of the proceedings to determine

whether the appeal is frivolous. See Penson v. Ohio, 488 U.S. 75, 80 (1988). After reviewing

the record and the Anders brief, we find nothing in the record that would arguably support

S.G.’s appeal. We agree with S.G.’s counsel that the appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s order terminating the parental rights of S.G. We deny

counsel’s motion to withdraw.2



        2
         The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing
of a petition for review.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligations to S.G. have not yet been discharged. See id. If after
consulting with counsel S.G. desires to file a petition for review, her counsel should timely file
with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders
brief.” See id.
                                                 2
                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: July 14, 2022




                                                3